Citation Nr: 0718786	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-38 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk





INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim for 
service connection for PTSD.  


REMAND

The veteran contends that service connection is warranted for 
PTSD based upon his military service. 

Initially, the Board notes that the RO issued a notice letter 
to the veteran in October 2003; however, the Board finds that 
the content of that letter does not explain the criteria for 
establishing service connection for PTSD.  Entitlement to 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

A February 2004 VA medical examination report reflects that 
the veteran has been competently diagnosed with PTSD; 
however, in this case, there is no credible evidence that a 
claimed in-service stressor occurred.

In a February 2004 VA medical examination and a June 2004 
statement, the veteran claimed the following in-service 
stressors: seeing dead bodies, being in the vicinity of 
multiple oil fires, and being exposed to anthrax, gas and 
scud missile alerts. In the veteran's May 1997 Persian Gulf 
War examination, he claims that he went on combat patrols in 
which he was in immediate danger of being injured or killed, 
and left with poor health.  On his December 2003 PTSD 
questionnaire, the veteran claimed that he was in southern 
Iraq and saw mutilated Iraqi soldiers, body parts and bloated 
dead bodies.  However, the National Personnel Records Center 
(NPRC) record shows that the veteran was in Saudi Arabia and 
not Iraq. 

The National Personnel Records Center (NPRC) has verified 
that the veteran served in the Gulf War in Saudi Arabia from 
February 1991 to March 1991. The veteran's service personnel 
records reflect that the veteran's military occupational 
specialty was an administrative supervisor but does not list 
the assigned company in Saudi Arabia. As noted above, there 
is a discrepancy as to the veteran's location during this 
period, to also include Iraq, as reported in his December 
2003 PTSD questionnaire, which should be clarified by the RO 
on remand.  In addition, the Board does not have the 
veteran's current DD-214 to verify if the veteran received 
any awards or decorations typically associated with combat 
and the evidence of record does not indicate that the veteran 
was engaged in combat.  Therefore, the Board finds that 
additional action to obtain all of the veteran's service 
personnel records is warranted, to include a copy of his DD-
214 for his period of active duty from January 1991 to April 
1991.   

In his December 2003 PTSD questionnaire and Out Processing 
Checklist from Desert Shield/Storm, the veteran provided no 
names but did provide a short, verifiable period of time 
(February 1991) and a specific location, Southern Iraq - 
Alkuawsuah, for the alleged stressors.  He indicated that he 
was with the Unit 414th Ca Co and indicated that it was a 
battalion.  However, neither the regiment nor brigade was 
provided.  The veteran has not submitted any statements from 
witnesses or any other corroborating evidence to help verify 
his alleged PTSD stressors.  Based on the current evidence of 
record, the Board finds that it is unable to determine if the 
veteran had combat duty and his alleged in-service stressors 
have not been corroborated by official records, buddy 
statements, or any other supportive evidence. 

In view of the foregoing, the Board finds that the RO must 
provide a summary of the veteran's claimed in-service 
stressors relating to the incidents of being subjected to 
witnessing dead bodies, being in the vicinity of multiple oil 
fires, being exposed to anthrax, gas and scud missile alerts, 
and being part of combat patrols in which he was in immediate 
danger of being injured or killed, and copies of the 
available service personnel records, showing service dates, 
duties, and units of assignment, to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for the purpose of 
verifying the veteran's alleged in-service stressors.  38 
C.F.R. § 3.159(c)(2) (2006).  See Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002) (providing that the veteran's 
presence with his unit at the time verified attacks occurred 
corroborates his statement that he experienced such attacks 
personally).  

Thereafter, if any of the alleged stressors are confirmed, 
the veteran should be afforded a VA psychiatric examination 
to determine if he currently meets the criteria for a 
diagnosis of PTSD and, if so, whether it is causally linked 
to the verified stressor(s) while on active duty in the 
Persian Gulf War.  If a stressor is confirmed, the Board 
finds that there is a duty to provide a psychiatric 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The RO should ensure to provide proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.




Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and  
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
service connection for PTSD, and is 
compliant with the decision outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the NPRC to 
obtain all outstanding service personnel 
records, to include a copy of the 
veteran's DD214 for his period of active 
duty from January 1991 to April 1991.   

In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities. 

3.  The RO should attempt to verify the 
veteran's claimed in-service stressors 
relating to the incidents of being 
subjected to witnessing dead bodies, 
being in the vicinity of multiple oil 
fires, being exposed to anthrax, gas and 
scud missile alerts, and being part of 
combat patrols in which he was in 
immediate danger of being injured or 
killed, by contacting the JSRRC and any 
other appropriate entity and requesting 
copies of any available historical 
narrative describing the activities of 
the 414th Ca Co from January 1991 to 
April 1991. Any lessons learned, 
operations reports, morning reports, 
organization charts (or similar 
documents) should be sought.  

For preparation of this request, the RO 
should provide the JSSRC with copies of 
the veteran's service personal records, 
to specifically include the veteran's 
travel voucher's, and a summary of the 
information from his December 2003 PTSD 
questionnaire and Desert Shield/Storm Out 
Processing Checklist.  Any further 
development as may be logically indicated 
following the results of this 
development, should be accomplished.  

4.  If, and only if, it is determined 
that the veteran has a verified in-
service stressor or stressors, schedule 
the veteran for VA psychiatric 
examination to determine whether there is 
a nexus between the verified in-service 
stressor or stressors and the current 
diagnosis of PTSD.  

Note that a diagnosis of PTSD must be 
established in accordance with 38 C.F.R. 
§ 4.125(a), which mandates that for VA 
purposes, all mental disorder diagnoses 
must conform to the fourth edition of the 
American Psychiatric Association's  
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  

The veteran's entire claims file, to 
include the service medical records and a 
copy of this REMAND, must be made 
available for review by the examining 
physician.  All appropriate tests and 
studies are to be performed.  All medical 
findings are to be reported in detail.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether any claimed in-service 
stressor, verified by the agency of 
original jurisdiction (AOJ), was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link (or 
nexus) between a diagnosis of PTSD and 
one or more of the verified in-service 
stressors.  The physician's report should 
include a complete rationale for all 
opinions expressed.

5.  To help avoid any future remand, the 
RO must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative a SSOC 
that includes citation to and discussion 
of any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.


___________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


